Citation Nr: 1228430	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as based on herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2004 and June 2005 rating decisions by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In September 2008 and April 2010, this matter was remanded by the Board for additional development.  

The Board noted in the April 2010 remand that the Veteran's representative had raised the matters of service connection for erectile dysfunction (and secondary depression) in a March 2010 communication.  The matters were referred to the agency of original jurisdiction (AOJ) for clarification/any appropriate action.  His claims file and Virtual VA file do not show that any action has been taken in these matters.  They are again referred to the AOJ for clarification/any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The Veteran's proposed theory of entitlement to the benefit sought is one of presumptive service connection based on an allegation of exposure to herbicides in Korea.  He alleges he was exposed to herbicides (to include Agent Orange) while serving as a courier driver in Korea when he traveled to various camps/bases along the DMZ.  

As was noted in the Board's April 2010 remand, the United States Department of Defense (DoD) has confirmed that Agent Orange was used along the DMZ in Korea from April 1968 through July 1969.  M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  

Notably, during the pendency of this appeal, effective February 24, 2011, VA amended 38 C.F.R. § 3.307, adding subsection (a)(6)(iv), thereby permitting presumptive service connection if a veteran had active military, naval, or air service, between April 1, 1968, and August 31, 1971, for certain diseases (including type II diabetes mellitus), in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).  

As the Veteran is alleging that his duties during his active service in Korea (June 1969 to February 1970) involved travel to the DMZ, determining whether the various camps/bases he alleges he traveled to, are, in fact, in or near the DMZ is critical to establishing entitlement to consideration under the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv), and may be dispositive of the claim.  

In December 2010, the DoD responded that review of a 1969 history of the Veteran's unit in Korea (7th Battalion, 5th Artillery) revealed that the main location of the Battalion Headquarters was Camp Page, Chunchon, Korea, located approximately six miles from the DMZ.  However, the history does not document the use, storage, spraying, or transportation of herbicides.  In addition, the history does not mention or document any specific duties performed by unit members along the DMZ.  

VA regulations have been amended since that opinion was provided.  DoD now acknowledges the extension of the period for the presumption of herbicide exposure, and an updated opinion from DoD encompassing the extended period not addressed in the previous opinion must be secured.  

In addition, the location of the various bases/camps the Veteran allegedly (and as corroborated) visited vis a vis the DMZ (i.e., whether any are in, or border the DMZ or if not, their distance from the DMZ) would be helpful to the Board for consideration and discussion of this matter.  [As noted in the April 2010 remand, the Veteran has indicated he traveled to: (1) Osan Air Force Base; (2) Seoul; (3) KMAG Detachment north of Chunchon along DMZ; (4) Camp Casey; (5) Camp Red Cloud; (6) Camp Castle; (7) Camp Hovey; (8) Camp Kaiser; (9) Inchon; (10) Ascom; (11) Pusan; and (12) Tagu.]  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for development to determine the location of the various sites(listed above) the Veteran allegedly visited  in relation to the DMZ (i.e., whether any are in, or border, the DMZ, and if not, their distance from the DMZ).  

2. The RO should also secure a supplemental opinion from the DoD whether there is any evidence that during the Veteran's service in Korea (i.e., June 1969 to February 1970), his unit (7th Battalion, 5th Artillery) was in any way involved with herbicides, and whether there is any documentation of duties assigned unit members (such a identifying the Veteran as a courier driver along the DMZ).  

3. The RO should ensure the development sought is completed, and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

